Exhibit 5.1 November 5, 2008 Applied DNA Sciences, Inc. 25 Health Sciences Drive, Suite 113 Stony Brook, New York11790 Ladies and Gentlemen: We have acted as local counsel to Applied DNA Sciences, Inc., a Nevada corporation (the “Company”), in connection with the preparation and filing of an Exhibit 5 legal opinion with the Securities and Exchange Commission (the “Commission”) with respect to the Registration Statement of the Company on Form S-1 as initially filed with the Commission on August 22, 2008 (as amended and as may be subsequently amended, the “Registration Statement”) under the Securities Act of 1933, as amended (the “Act”).The Registration Statement relates to the sale, from time to time, by certain stockholders of the Company (the “Selling Stockholders”) identified in the prospectus included in the
